ORDER OF SUSPENSION UPON NOTICE OF GUILTY FINDING
The Indiana Supreme Court Disciplinary Commission, pursuant to Ind. sion and Discipline Rule 28(11.1), has filed its Notice of G@milty Finding and Request for Suspension in this matter, therein requesting that this Court suspend the respondent, Thadd Eric Evans, from the practice of law in this state until final resolution of the disciplinary charges pending against him. The notice was prompted by the respondent's plea of guilty in the United States District Court for the Southern District of Indiana to the crime of Fraud and False Statements. For that violation of 26 U.S.C. section 7206(1), a felony, the respondent on February 13, 2001, was sentenced to two years of probation.
And this Court, being duly advised, now finds that the respondent should be suspended from the practice of law in this state, effective immediately, pending final resolution of the disciplinary charges pending against him or further order of this Court.
IT IS, THEREFORE, ORDERED that the respondent, Thadd Eric Evans, is hereby suspended from the practice of law in this state, effective immediately, pending final resolution of the disciplinary charges pending against him or further order of this Court.
The Clerk of this Court is directed to forward notice of this order to the respondent or his attorney and to the Indiana Supreme Court Disciplinary Commission.
All Justices concur.